Exhibit C [FRANK CRYSTAL & COMPANY LOGO] May 30, 2012 Arden-Sage Triton Fund, LLC, et al 375 Park Avenue, 32nd Floor New York, NY 10152 Re: Arden-Sage Triton Fund LLC Arden-Sage Multi-Strategy TEI Institutional Fund LLC Arden-Sage Multi-Strategy Fund LLC Arden-Sage Multi-Strategy Institutional Fund LLC Arden-Sage Multi-Strategy Master Fund LLC Registered Management Investment Company Bond Effective Period: May 12, 2012 to May 12, 2013 Dear Trustees, As requested, I have examined the Registered Management Investment Company Bond limit of liability requirements, as prescribed by SEC Rule 17g-1, for the funds insured under the St. Paul Fire and Marine Insurance Company Bond No. ZBN-14R42616-12-N2. This analysis is based upon the total asset value of each Master fund, as stated in the relevant renewal application. The results of the analysis are as follows: Fund Asset Value Required Limit Arden-Sage Multi-Strategy Master Fund, LLC Total Required Limit: Arden Sage has elected to purchase a bond limit in excess of that required at the trust level (displayed above) in order to maintain an increased coverage limit based upon the individual fund assets. Fund Asset Value Required Limit Arden-Sage Triton Fund LLC Arden-Sage Multi-Strategy TEI Institutional Fund LLC Arden-Sage Multi-Strategy Fund LLC Arden-Sage Multi-Strategy Institutional Fund LLC Total Required Limit: The limit of liability under the current Bond, effective from May 12, 2012 to May 12, 2013, is $1,750,000. Therefore, in accordance with the calculations above, the limit amount is sufficient to meet the requirements of SEC Rule 17g-1. Sincerely, /s/ Craig Vicidomino Graig Vicidomino Account Executive cc: Robert Duran, Senior Managing Director
